Citation Nr: 1018793	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-14 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) for an ear 
disorder, including hearing loss, as a result of a January 
2002 transesophageal echocardiogram or as secondary to an 
award of disability compensation under the provisions of 
38 U.S.C.A. § 1151 for right vocal cord paralysis.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left eye diplopia as a result of a 
January 2002 transesophageal echocardiogram or as secondary 
to an award of disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for right vocal cord paralysis.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a throat disorder, to include tongue 
numbness, as a result of a January 2002 transesophageal 
echocardiogram or as secondary to an award of disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right vocal cord paralysis.

4. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder as a result of a 
January 2002 transesophageal echocardiogram or as secondary 
to an award of disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for right vocal cord paralysis.

5.  Entitlement to an increased evaluation in excess of 30 
percent for an award of disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right vocal cord 
paralysis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran has also raised the an issue of entitlement to an 
increased evaluation for adjustment disorder with mixed 
emotions.  See October 2006 letter from representative.  This 
issue, however, has not been developed or adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it must be 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that the claims currently on appeal must be remanded 
for further action.

As an initial matter, the Board points out that the RO, in an 
August 2004 rating decision, granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for right vocal cord 
paralysis as a result of a transesophageal echocardiography 
performed by VA on January 11, 2002.  The Veteran raised 
other claims related to the January 2002 transesophageal 
echocardiography, which the RO adjudicated as entitlement to 
compensation as secondary to the right vocal cord paralysis.  
It is clear that the Veteran is alleging that he developed 
these additional disabilities either (1) as a result of the 
January 2002 transesophageal echocardiography or (2) as 
secondary to the right vocal cord paralysis.  The former 
theory of entitlement has not been considered by the agency 
of original jurisdiction.  The Board finds that Remand of the 
claims is necessary for three reasons.  

First, to the extent disability compensation is awarded under 
38 U.S.C.A. § 1151 in the same manner as if such additional 
disability were service-connected, the provisions of 
38 C.F.R. § 3.310 provide that service connection may be 
granted for a disability that is caused or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004).  Here, the Veteran 
underwent VA examinations in September and October 2004, but 
the VA examiners did not address whether the Veteran's 
claimed disabilities were caused or aggravated by the right 
vocal cord paralysis.  Rather, they addressed whether the 
disorders were caused by cranial nerve paralysis, which is 
not a disorder for which the Veteran is currently entitled to 
compensation (either under the provisions of 38 U.S.C.A. 
§ 1151 or as a service-connected disability).  Accordingly, 
new VA examinations are required.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be 
provided.").

Second, remand is required because the Veteran has not been 
provided notice under the Veterans Claims Assistance Act of 
2000 (VCAA) describing what evidence is needed to 
substantiate the claims for compensation under the provisions 
of 38 U.S.C.A. § 1151 on a secondary basis.

Third, remand of the Veteran's secondary compensation claims 
is necessary to allow for proper development and adjudication 
of his intertwined claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 for these same disorders (also 
claimed as due to the January 11, 2002 transesophageal 
echocardiography).  Currently, the only issues the agency of 
original jurisdiction has adjudicated are for compensation 
under the provisions of 38 U.S.C.A. § 1151 for these 
disorders on a secondary basis.  

With regard to the claim for a higher evaluation for right 
vocal cord paralysis under the provisions of 38 U.S.C.A. 
§ 1151, the most recent VA examination was performed in 
October 2004, and the most recent medical evidence addressing 
the severity of the disorder is from July 2005.  In an April 
2010 brief, the Veteran's representative indicated that a new 
VA examination is warranted to verify the current severity of 
the disability.  The Board agrees.  See 38 C.F.R. §§ 3.326, 
3.327 (2009) (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability, such as when the evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.)

Finally, the record contains a March 2009 VA memorandum from 
the Acting Director of the RO in New York, New York.  In the 
memorandum, the Acting Director referenced a medical 
statement dated in November 2006, which medical statement is 
not in the claims file.  Additionally, the memorandum does 
not make clear to which claim(s) the cited evidence is 
relevant, if at all.  Accordingly, the AMC/RO, upon remand, 
should ensure that all evidence pertinent to the remanded 
claims is associated with the claims file.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  However, identification of 
the specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full compliance with VCAA.  
Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), and Hart v. Mansfield, 21 
Vet. App. 505 (2007), to specifically 
include the laws and regulations 
applicable to claims for disability 
compensation on a secondary basis.  The 
letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may have 
additional records pertinent to the 
remanded claims.   

2.  After the Veteran has signed any 
necessary releases, the AMC/RO should make 
as many attempts as necessary to obtain 
all identified records not already 
associated with the claims file.  All 
records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file.  If any 
records cannot be obtained, a notation to 
that effect should be inserted in the 
claims file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should request VA treatment 
records from June 2005 to the present.  It 
should also obtain the November 2006 
medical record referenced in the March 
2009 memorandum from the Acting Director.

4.  After completing the above requested 
development, the AMC/RO should undertake 
any further notice and development 
warranted by the record, with particular 
regard to the claims for compensation 
under 38 U.S.C.A. § 1151.

5.  Unless the AMC/RO otherwise determines 
that compensation is warranted for the 
disabilities under 38 U.S.C.A. § 1151, the 
Veteran should be scheduled for an 
appropriate VA examination(s) to determine 
whether he has any current disability 
caused by the transesophageal 
echocardiography or caused or aggravated 
by the right vocal cord paralysis.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on the examination results, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a current 
disability of (1) the ears (such as hearing 
loss), (2) eyes (including left eye 
diplopia), (3) throat (including tongue 
numbness, difficulty swallowing, dysphagia, 
and/or choking), and (4) the neck, caused 
by the January 2002 transesophageal 
echocardiography or caused or permanently 
worsened beyond the natural progression of 
the disorder as a consequence of the 
Veteran's right vocal cord paralysis.  The 
examiner(s) is asked to provide a separate 
opinion for each diagnosed disorder.  

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner(s) offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the medical records and the Veteran's lay 
assertions.  

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of right vocal cord 
paralysis.  The entire claims file, 
including a copy of this remand, must be 
made available to the examiner(s) for 
review.  All indicated studies must be 
performed.  It is imperative that the 
examiner offer a detailed analysis for any 
and all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the 
medical records and the Veteran's lay 
assertions.  

7.  The AMC/RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


